Citation Nr: 0100893	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from January 1963 to April 
1968.

This appeal arose from a March 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD. 


REMAND

A review of the record indicates that the veteran filed his 
original claim for entitlement to service connection for PTSD 
in October 1992 with the Salt Lake City, Utah, Regional 
Office.  The RO denied service connection for this disorder 
in a rating action issued in March 1993, a letter was sent to 
the veteran on May 12, 1993, which informed him of this 
decision and of his appellate rights.  On May 17, 1993 
correspondence was received from the veteran who indicated 
that he wanted review his claims folder.  Additional 
treatment records were obtained and associated with the 
claims file.  In September 1993, the RO issued a rating 
action that continued to deny entitlement to service 
connection for PTSD.  The veteran was informed of this 
decision and of his appellate rights by a letter dated 
October 5, 1993.  The veteran did not file a timely notice of 
disagreement.  

In January 1997, the veteran informed the Salt Lake City, 
Utah VARO that he was residing in Phoenix, Arizona, thus his 
claims folder should be transferred to the Phoenix, Arizona 
Regional Office.  The veteran's file was transferred in 
February 1997 and it was noted that no adjudication was 
pending.

On March 27, 1997, the veteran submitted a statement, which 
requested entitlement to service connection for PTSD.  In 
September 1997, the veteran's claims file was transferred to 
Portland, Oregon VARO.  It was noted that an adjudication 
action was pending.  

In February 1998, the Portland VARO denied entitlement to 
service connection for PTSD.  The veteran submitted 
additional correspondence that was deemed to be another 
attempt to reopen his claim, and the RO, by rating action in 
June 1998, again denied service connection for PTSD.  The 
veteran was advised of this determination and of his right to 
appeal, but did not submit a timely appeal.

Initially, it is noted that the RO apparently treated the 
pending adjudication action on a de novo basis.  However, 
there was already of record the October 1993 decision that 
denied service connection for PTSD.  This became final in the 
absence of a timely appeal.  Clearly, the RO should have 
considered the action on a new and material basis, because a 
final decision had been rendered as to that issue.  Thus, the 
RO should have issued the veteran a rating action that 
determined whether or not new and material evidence had been 
submitted to reopen the claim of service connection to PTSD.  

However, the RO incorrectly handled this claim on a de novo 
basis; as a consequence, the veteran was provided a defective 
statement of the case, which provided him with the laws and 
regulations concerning service connection on a direct basis.  
He should have been provided a statement of the case, which 
dealt with the issue of finality.  The Board of Veterans' 
Appeals (Board) acknowledges that the statement of the case 
furnished the veteran in June 1999 included the regulation 
concerning new and material evidence (38 C.F.R. § 3.156 
(2000)); however, the discussion made no mention of whether 
any additional evidence was new and material.  The Board must 
consider whether new and material evidence has been 
submitted, even where the RO fails to do so.  Wakeford v. 
Brown, 8 Vet. App. 237 (1995).  Clearly, this procedural 
defect must be corrected.  38 C.F.R. § 19.9(a) (2000).  
Therefore, it is found that the veteran must be afforded a 
supplemental statement of the case which correctly identifies 
the laws and regulations used in denying his claim and which 
addresses the question of whether the additional evidence is 
new and material.  This is essential so that he can provide 
cogent arguments in his behalf before the Board. 

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted by applying the standard 
established in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The RO should 
then provide the veteran a supplemental 
statement of the case, which contains the 
appropriate laws and regulations 
pertaining to finality of a RO decision.  
The appellant and his representative 
should then be provided an opportunity to 
respond.  Since this statement is 
provided to the veteran in order to 
correct a procedural defect, there is no 
need for him to perfect his appeal again.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The case should be then be returned to the Board for further 
appellate consideration if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals
	Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




